MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-15-00465-CV

Dubai Financial, LLC, Appellant            Appealed from the 129th District Court
                                           of Harris County. (Tr. Ct. No. 2011-
v.                                         76087). Opinion delivered Per Curiam.
Viajes Gerpa, S.A., Appellee


TO THE 129TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on August 28, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 26, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Dubai Financial, LLC.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, November
09, 2015.